                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DELTA T, LLC d/b/a
BIG ASS FAN COMPANY,

        Plaintiff,

v.                                     Case No. 8:19-cv-1731-VMC-SPF

DAN’S FAN CITY, INC., and
TROPOSAIR, LLC,

     Defendants.
________________________________/
                                     ORDER

        This matter is before the Court upon consideration of

Plaintiff      Delta    T,   LLC’s    Daubert      Motion   to   Disqualify

Defendants’ Expert Dr. Rene Befurt (Doc. # 164), filed on

April    13,    2021.    Defendants        Dan’s   Fan   City,   Inc.,   and

TroposAir, LLC, responded on April 27, 2021. (Doc. # 167).

For the reasons set forth below, the Motion is granted in

part and denied in part.

I.      Background

        This is a patent case that arose out of Defendants’

alleged infringement of three of Delta T’s patented designs

of a modern residential ceiling fan. (Doc. # 65 at ¶¶ 8, 20).

Delta T initiated this suit in the District of Maryland on

December 14, 2018. (Doc. # 1). Following transfer to this


                                       1
Court on July 17, 2019, the case proceeded through discovery.

(Doc. # 30). The case is currently scheduled for trial during

the June 2021 trial term. (Doc. # 99 at 3).

      At    trial,      Defendants        intend   to   rely   upon       Dr.   Rene

Befurt’s expert opinion and testimony. (Doc. # 179-4 at 2).

Dr. Befurt has a master’s degree in business administration

and   a    Ph.D.   in    business        administration    with      a    focus   on

marketing. (Doc. # 141-3 at ¶ 1). Dr. Befurt currently serves

as the vice president of a “consulting firm [that] specializes

in providing economic, financial, statistical, and strategy

consulting     to       law     firms,     corporations,       and       government

agencies.” (Id.). Additionally, Dr. Befurt has experience in

survey design. (Doc. # 164-1 at 16:21-23, 19:9-11).

      Defendants engaged Dr. Befurt in this case to render an

expert opinion in rebuttal to that of Delta T’s expert,

Charles Mauro. (Doc. # 141-3 at ¶ 9). Mr. Mauro “design[ed]

. . . online         survey[s] for a sample of randomly chosen

participants to evaluate whether, ‘in the eye of an ordinary

observer giving such attention as a purchaser usually gives,’

the ceiling fan depicted in Delta T’s patents and Defendants’

Vogue ceiling fan ‘are substantially the same.’” (Doc. # 154

at 3 (citations omitted)). Dr. Befurt was tasked with opining

on    Mr.    Mauro’s          surveys,     “including     their          conceptual


                                           2
background,      details    of   the   survey       instruments        and     their

administration, and ultimately the validity of the data,

analyses, and survey results.” (Doc. # 141-3 at ¶ 10). In his

report, Dr. Befurt concludes that Mr. Mauro’s surveys “suffer

from     significant,       irreparable            design        flaws,      ignore

established      survey    practices        and    are prone      to bias,       and

produce results that are unreliable.” (Id. at ¶ 12).

       In its Motion, Delta T seeks to exclude Dr. Befurt’s

expert opinion and testimony. (Doc. # 164). Defendants have

responded (Doc. # 167), and the Motion is now ripe for review.

II.    Discussion

       Federal    Rule     of    Evidence         702,   which     governs       the

admission of expert testimony in federal courts, states:

       A witness who is qualified as an expert by
       knowledge,   skill,    experience,   training,    or
       education may testify in the form of an opinion or
       otherwise   if:   (a)   the  expert’s   scientific,
       technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to
       determine a fact in issue; (b) the testimony is
       based on sufficient facts or data; (c) the
       testimony is the product of reliable principles and
       methods; and (d) the expert has reliably applied
       the principles and methods to the facts of the case.

Fed.    R.    Civ.    P.    702.       In     Daubert       v.     Merrell       Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), the Supreme Court

held that federal district courts must ensure that any and

all    scientific    testimony      or       evidence       admitted      is    both


                                       3
relevant and reliable. Id. at 589-90. This analysis applies

to non-scientific expert testimony as well. Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147-49 (1999). District courts are

tasked with this gatekeeping function so “that speculative,

unreliable expert testimony does not reach the jury under the

mantle of reliability that accompanies the appellation expert

testimony.” Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11th

Cir. 2005) (internal quotation marks and citation omitted).

     In the Eleventh Circuit, trial courts must engage in a

“rigorous   three-part    inquiry”    in    determining    the

admissibility of expert testimony. Hendrix v. Evenflo Co.,

609 F.3d 1183, 1194 (11th Cir. 2010). Specifically, courts

must assess whether:

     (1) the expert is qualified to testify competently
     regarding the matters he intends to address; (2)
     the methodology by which the expert reaches his
     conclusions is sufficiently reliable as determined
     by the sort of inquiry mandated in Daubert; and (3)
     the testimony assists the trier of fact, through
     the application of scientific, technical, or
     specialized expertise, to understand the evidence
     or to determine a fact in issue.

Id. (citation omitted).   “The party offering the expert has

the burden of satisfying each of these three elements by a

preponderance of the evidence.” Adams v. Magical Cruise Co.,

No. 6:15-cv-282-RBD-TBS, 2016 WL 11577631, at *2 (M.D. Fla.




                              4
Oct. 21, 2016) (citing Rink, 400 F.3d at 1292). The Court

will address each aspect of the three-part inquiry below.

      A.        Dr. Befurt’s Qualifications

      First,         the   Court        must assess        whether     Dr. Befurt     is

qualified to testify about the matters he intends to address.

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 563

(11th Cir. 1998). An expert may be qualified “by knowledge,

skill, experience, training, or education.” Fed. R. Civ.

Evid. 702. “Determining whether a witness is qualified to

testify as an expert ‘requires the trial court to examine the

credentials of the proposed expert in light of the subject

matter of the proposed testimony.’” Clena Invs., Inc. v. XL

Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012)

(quoting Jack v. Glaxo Wellcome Inc., 239 F. Supp. 2d 1308,

1314 (N.D. Ga. 2002)). “This inquiry is not stringent, and so

long as the expert is minimally qualified, objections to the

level of the expert’s expertise go to credibility and weight,

not admissibility.” Id. (citations omitted).

      Here,          Delta      T       does       not     dispute     Dr.      Befurt’s

qualifications regarding his survey design expertise. (Doc.

#   164    at    3    (“Delta       T    is    not       challenging      Dr.   Befurt’s

qualifications             as   a       survey       designed        as     a    general

matter[.]”)). However, Delta T does challenge Dr. Befurt’s


                                               5
qualifications to render an opinion on the particular type of

survey in this case, which they dub the “eye of an ordinary

observer test” survey. (Id.). Specifically, Delta T argues

that Dr. Befurt is unqualified because he “has never testified

as to design patent infringement,” “has not formally studied

industrial    design,”      “has   .    .     .   never   lectured    on     this

subject,”     “has   no     practical        working      knowledge    of    the

technology [(ceiling fans)] in question,” “has never designed

a survey or done an expert report in a design patent case,”

“has at best a very cursory understanding of design patent

law,” “has not even read the key case on design infringement

setting     out   the     [ordinary     observer        test],”     his     “work

experience . . . does not qualify him to testify with respect

to design patent infringement,” “he did no survey work of his

own in this case,” and he “readily acknowledges no ordinary

observer expertise.” (Doc. # 164 at 3-7 (emphases omitted)).

Defendants respond that “Dr. Befurt is amply qualified to

testify as an expert in the formulation and administration of

consumer     surveys,      including         consumer     surveys     used     in

assessing intellectual property rights.” (Doc. # 167 at 5).

     The Court agrees with Defendants that Dr. Befurt need

not be an expert on patent law, the ordinary observer test,

patent-specific      surveys,      or       ceiling    fans,   to   render     an


                                        6
opinion on the adequacy of Mr. Mauro’s survey design. See

Bluetooth SIG, Inc. v. FCA US LLC, 468 F. Supp. 3d 1342, 1348-

49 (W.D. Wash. 2020) (finding an expert qualified to testify

“in the area of trademark litigation surveys” despite not

being an expert in that field because he was a survey research

professional, had a certificate in marketing analytics, and

took graduate-level courses in survey research methods).

     Dr. Befurt has extensive expertise in consumer research

marketing, including by consulting “on the positioning of

brands and product lines based on consumers’ perceptions of

prototypical[ity],         object   comparisons,            and     similarity

judgments.”    (Doc.   #    141-3     at   ¶¶    1-3).      Dr.    Befurt   has

“supervised and consulted on a number of projects[,] . . .

including    choice-based      conjoint,      market     forecasting,       and

product    positioning     projects     for     Audi   Germany,       Daimler-

Chrysler    Germany,   Swiss    Postal     Service,      and      Buehlergroup

Switzerland.” (Id. at ¶ 2). Dr. Befurt has taken a number of

graduate-level    courses      on   the       topic    of    survey    design

methodologies and statistical analysis. (Doc. # 164-1 at

16:11-17:23 (“These are the classic courses that someone

interested in market research takes. They’re typically called

introduction to survey design and then the main classes on

survey design and market research, market research methods,


                                    7
statistical testing.”)). Dr. Befurt has himself designed a

number of surveys. (Id. at 25:8-11). And, Dr. Befurt has

published multiple articles on the topics of survey design

methodology and product similarity. (Id. at 19:9-22:21; Doc.

# 141-3 at 47-48).

     Given Daubert’s lenient standard, and noting Delta T’s

lack of objection to Dr. Befurt’s qualifications as to survey

design methodologies generally, the Court finds that Dr.

Befurt’s experience in consumer marketing research and survey

design    methodologies       makes    him    “minimally          qualified”    to

testify     about    the    methodologies          Mr.    Mauro    employed     in

creating and administering his three surveys. See Edmondson

v. Caliente Resorts, LLC, No. 8:15-cv-2672-SDM-TBM, 2017 WL

10591833,    at     *10    (M.D.   Fla.     Aug.    31,    2017)     (deeming    a

marketing    research       and    survey    evidence       expert    minimally

qualified under Daubert despite his lack of focus in the

particular area of law at issue in the case).

     B.      Reliability of Dr. Befurt’s Methodology

     Next, the Court must determine whether Dr. Befurt’s

methodology is reliable. City of Tuscaloosa, 158 F.3d at 562.

“Exactly how reliability is evaluated may vary from case to

case, but what remains constant is the requirement that the

trial judge evaluate the reliability of the testimony before


                                       8
allowing its admission at trial.” United States v. Frazier,

387 F.3d 1244, 1262 (11th Cir. 2004) (emphasis omitted). There

are four recognized, yet non-exhaustive factors a district

court may consider in evaluating reliability:

        (1) whether the expert’s methodology has been
        tested or is capable of being tested; (2) whether
        the technique has been subjected to peer review and
        publication; (3) the known and potential error rate
        of the methodology; and (4) whether the technique
        has been generally accepted in the           proper
        scientific community.

Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir.

2016) (internal quotation marks and citation omitted). A

district     court     may   take   other     relevant   factors      into

consideration as well. Id. “Although an opinion from a non-

scientific expert should receive the same level of scrutiny

as an opinion from an expert who is a scientist, some types

of expert testimony will not naturally rely on anything akin

to the scientific method, and thus should be evaluated by

other     principles    pertinent    to     the   particular   area    of

expertise.” Washington v. City of Waldo, No. 1:15-CV-73-MW-

GRJ, 2016 WL 3545909, at *3 (N.D. Fla. Mar. 1, 2016) (citation

omitted).

        Delta T argues that Dr. Befurt’s opinion is unreliable

because it merely “‘parrot[s]’ what he was told by counsel as

to the critical issue on which he challenge[s] Mr. Mauro’s


                                    9
surveys     –    whether   pertinent        prior   art   was   disregarded.”

(Doc.# 164 at 9). Defendants respond that they do not seek to

introduce Dr. Befurt’s testimony for this purpose. (Doc. #

167 at 9 (“Dr. Befurt was not proffered, and will not be

proffered, as an expert in regard to the prior art in this

case.”)). Rather, Dr. Befurt “will testify . . . to the

importance of the choice of stimuli, in this case prior art

references, in consumer surveys such as those conducted by

Mr. Mauro and will testify that ‘similarity comparisons such

as [Mr. Mauro’s] Paired Rating Scale Task are highly sensitive

to   the    stimuli     presented      to    survey   respondents.’”      (Id.

(citation omitted)).

      The       Court   finds   that    Dr.     Befurt’s    methodology    is

sufficiently reliable with regard to these topics. In opining

on the purported design flaws in Mr. Mauro’s surveys, Dr.

Befurt relied on his experience and expertise, Mr. Mauro’s

survey reports, and academic literature on the topic of survey

designs, including on survey designs in the intellectual

property sphere. (Doc. # 141-3 at 53; Doc. # 164-1 at 25:8-

11, 86:1-6, 94:3-8). Delta T does not appear to attack the

reliability of the literature or sources upon which Dr. Befurt

relied. (Doc. # 164). This is sufficient for Daubert purposes.

See Arevalo v. Coloplast Corp., No. 3:19-cv-3577-TKW-MJF,


                                       10
2020 WL 3958505, at *6 (N.D. Fla. July 7, 2020) (“Along with

his experience . . . and his review of internal documents,

Dr. Garely relied on numerous published medical articles to

form his device design opinion. Defendant did not criticize

the reliability of the cited articles. The Court finds the

scope of internal documents relied on by Dr. Garely did not

render his methodology unreliable. Accordingly, the Court

finds     that   his   device   design     opinion    is   sufficient

reliable.”).

        However, to the extent Dr. Befurt seeks to testify that

Mr. Mauro’s surveys are faulty because of the specific prior

art included in the surveys or because they did not include

certain prior art, Defendants have offered no reliable basis

for   such   testimony.    Dr. Befurt    concedes    that he   himself

conducted no research on the prior art in this case and has

no specific background in determining what constitutes prior

art. (Doc. # 164-1 at 13:8-24, 30:6-19, 36:25-38:20). Indeed,

Dr. Befurt did not reach his own independent conclusions as

to what prior art         should have been used in Mr. Mauro’s

surveys. (Id.). Rather, Defendants’ counsel merely told him

that relevant prior art was excluded. (Id. at 43:23-44:15,

49:11-15, 52:7-13 (“Q. How did you determine whether or not

Mr. Mauro looked at a complete set of prior art or not? A. I


                                 11
didn’t    determine       it    myself.         As    I     mentioned      in     a    later

paragraph – and I can find it – I inquired with counsel. . .

. They told me that he used prior art as a consideration in

his report and that there is more prior art out there.”));

(Doc. # 141-3 at ¶ 19 (“I understand from inquiries with

counsel for Dan’s Fan City that Mr. Mauro does not use the

correct prior art in his . . . [s]urveys – that is, he presents

a reduced set of prior art examples and leaves out crucial

prior    art    designs        from   his       Paired          Rating    Scale       Task.”

(emphasis       added))).       Dr.    Befurt             may    not     simply       repeat

counsel’s       opinion    or    analysis            as    to    what    prior        art    is

relevant. See Morales v. Kraft Foods Grp., Inc., No. LA CV-

14-04387 JAK (PJWx), 2017 WL 2598556, at *10 (C.D. Cal. June

9, 2017) (“An expert may not present testimony that merely

‘parrots’       the   opinions        of    others,         without       providing          an

independent evaluation of the evidence.”).

        Therefore, Dr. Befurt may not testify, as he concludes

in his expert report, that Mr. Mauro’s “surveys do not use

the correct prior art – that is, he presents a reduced set of

prior     art    examples       and    leaves             out    crucial    prior           art

designs[.]” (Doc. # 141-3 at ¶ 12). Neither may he testify

that Mr. Mauro’s surveys are flawed because they specifically




                                           12
fail to include prior art of the “Taiwanese Patent 352,920

and Chinese Patent 3,379,773.” (Id. at ¶ 19).

      Accordingly, the Motion is granted to the extent it seeks

to exclude Dr. Befurt’s expert opinion and testimony that

relevant prior art was left out of Mr. Mauro’s surveys. See

Rodgers v. Beechcraft Corp., No. 15-CV-129-CVE-PJC, 2016 WL

7888002, at *8 (N.D. Okla. Oct. 27, 2016) (“Haider did no

testing[.] . . .    Instead, Haider largely adopted as his own

a list of opinions provided by counsel and other experts.

This is not proper.”). However, Dr. Befurt’s opinion about

the   importance   of   choice   stimuli,   order   effects,   target

populations, control groups, randomization, pretests, and

other considerations that generally go into survey design –

including with regard to Mr. Mauro’s surveys – is sufficiently

reliable. (Doc. # 141-3 at ¶ 12).

      C.   Assistance to the Trier of Fact

      Finally, Dr. Befurt’s testimony must assist the trier of

fact. Fed. R. Evid. 702(a). “By this requirement, expert

testimony is admissible if it concerns matters that are beyond

the understanding of the average [layperson].” Frazier, 387

F.3d at 1262. “[T]he court must ‘ensure that the proposed

expert testimony is relevant to the task at hand, . . . i.e.,

that it logically advances a material aspect of the proposing


                                  13
party’s case.’” Allison v. McGhan Med. Corp., 184 F.3d 1300,

1312 (11th Cir. 1999) (citation omitted). “Proffered expert

testimony generally will not help the trier of fact when it

offers nothing more than what lawyers for the parties can

argue in closing arguments.” Frazier, 387 F.3d at 1262-63.

      Because the Court has already excluded Dr. Befurt’s

testimony to the extent he seeks to opine that Mr. Mauro’s

survey omitted pertinent prior art, it considers only Dr.

Befurt’s remaining testimony. Delta T does not appear to argue

that any of Dr. Befurt’s other testimony would be unhelpful.

(Doc. # 164 at 14-15). And, the Court finds that an expert’s

opinion of the methodologies Mr. Mauro utilized in creating

his novel survey would assist the jury. See In re Trasylol

Prods. Liab. Litig., No. 08-MD-01928, 2010 WL 1489793, at *7

(S.D. Fla. Feb. 24, 2010) (“Further, the opinion is not so

fundamentally unsupported that it can offer no assistance to

the jury.”). Therefore, the Motion is denied to the extent it

seeks to exclude the remainder of Dr. Befurt’s opinion.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Plaintiff Delta T, LLC’s Daubert Motion to Disqualify

      Defendant’s   Expert   Dr.   Rene   Befurt (Doc.   # 164)   is

      GRANTED in part and DENIED in part.


                                   14
(2)   Dr. Befurt’s expert opinion and testimony are excluded

      to the extent he opines that Mr. Mauro’s surveys are

      faulty because of the specific prior art included in the

      surveys or because they did not include specific prior

      art. However, Dr. Befurt may testify as to survey design

      methodologies generally, as well as the other purported

      design flaws in Mr. Mauro’s surveys.

      DONE and ORDERED in Chambers in Tampa, Florida, this

25th day of May, 2021.




                              15
